Came on to be heard in the above-entitled and numbered cause defendants in error's motion to dismiss the appeal herein, upon the grounds that the petition in error does not have attached to it any case-made or certified transcript of the record that was filed in the office of the court clerk of the district court of Atoka county where said cause was originally tried.
The record discloses that the above cause was tried and judgment rendered on the 7th day of January, 1921, in said district court of Atoka county, and that more than six months have expired since rendition of the judgment therein, and that no petition in error with copy of case-made or duly certified copy of the transcript, as required by law, has been filed in this court.
Record discloses that the purported case-made was never filed in the trial court. It, therefore, follows that the motion to dismiss is well taken, and the same must be sustained. Butler v. Chateau et al., 83 Okla. 259, 201 P. 660; Bank v. Watson,40 Okla. 450, 139 P. 306; Gibbs v. Tanner, 43 Okla. 477,143 P. 189; Wagnon v. Davidson, 79 Okla. 209, 192 P. 565.
It is ordered that the appeal herein be dismissed.